THIRD DIVISION
                                                                             February 13, 2008




No. 1-06-0868

THE PEOPLE OF THE STATE OF ILLINOIS,                         )         Appeal from
                                                             )       the Circuit Court
                Plaintiff-Appellee,                          )       of Cook County.
                                                             )
       v.                                                    )       No. 05 CR 1363101
                                                             )
WLODZIMIERZ CIECHANOWSKI,                                    )          Honorable
                                                             )       Thomas Fecarotta,
                Defendant-Appellant.                         )        Judge Presiding.




       JUSTICE THEIS delivered the opinion of the court:

       Following a bench trial, defendant, Wlodzimierz Ciechanowski, was found guilty of

aggravated driving while under the influence of alcohol (DUI) based on driving under the

influence during a period in which his driving privileges had been suspended for refusing to submit

to a sobriety test after a prior arrest for suspected DUI (625 ILCS 5/11-501(c-1)(1) (West

2004)). Defendant was subsequently sentenced to 10 days of imprisonment in the Cook County

Department of Corrections and 30 months of probation, and was ordered to pay a total of $2,950

in fines and costs. On appeal, defendant contends that: (1) he could not have been convicted of

aggravated DUI as a matter of law because the suspension for the prior DUI arrest was rescinded,

which rendered that suspension void ab initio; and (2) the State failed to prove him guilty of
1-06-0868

aggravated DUI beyond a reasonable doubt. For the following reasons, we affirm.

        Defendant was charged with aggravated DUI following a May 9, 2005, accident that

occurred in the 4800 block of Nagle Avenue in Harwood Heights, Illinois.1 At that time,

defendant’s driving privileges were suspended as a result of his failure to submit to sobriety tests

during a previous DUI arrest on March 3, 2005.

        However, on June 20, 2005, the court granted a petition filed by defendant to rescind the

suspension resulting from the March 3 arrest. Specifically, the court found that the arresting

officer had failed to give defendant the proper warnings before defendant refused to submit to

sobriety testing.

        Subsequently, defendant filed a motion to dismiss the aggravated DUI indictment which is

the subject of the present case. In that motion, he claimed that the rescission of his first

suspension due to the officer’s failure to properly warn him rendered that suspension void ab

initio. Therefore, he maintained, he could not be charged with aggravated DUI for driving under

the influence while his driving privileges were suspended. The court denied this motion.

        The following evidence was then adduced at defendant’s trial. Carlos Moya testified that

shortly before 5 p.m. on the date in question, he was driving on Nagle Avenue toward Foster

Avenue when he observed defendant driving very fast. Defendant then struck a silver car and

kept going. Moya slowed to see if the driver of the silver car was alright, and after observing that


        1
         Defendant was also given traffic citations for: driving while his license was suspended or
revoked (625 ILCS 5/6-303 (West 2004)); leaving the scene of an accident with vehicle damage
(625 ILCS 5/11-402 (West 2004)); driving too fast for conditions (625 ILCS 5/11-601(a) (West
2004)); and illegal lane usage (625 ILCS 5/11-709(a) (West 2004)). However, the record does
not indicate what became of these citations.

                                                   2
1-06-0868

he was, Moya followed defendant in order to get his license plate number. As Moya was doing

so, he observed defendant strike two more vehicles while traveling at a speed of 40 to 45 miles

per hour.

         One of these vehicles was a white Cadillac driven by off-duty Chicago police officer

Raymond Cowin. Officer Cowin also testified that he observed defendant driving “extremely

fast” and erratically. Specifically, Officer Cowin explained that defendant was traveling north in

the southbound lane and weaving between the lanes of traffic. As defendant was weaving from

the southbound lane into the far right northbound lane, he “sideswiped” Officer Cowin’s Cadillac.

Defendant then drove in front of Officer Cowin and rear-ended a vehicle that was stopped at the

traffic light.

         That vehicle was driven by Jeffrey Mattison, who testified that he first observed defendant

in his rearview mirror as defendant “sideswiped” Officer Cowin’s white Cadillac. Mattison also

observed defendant “weave in and out all over the road” before entering Mattison’s lane and rear-

ending his car. Mattison explained that the impact of defendant rear-ending his car sent it “flying

through the intersection.” Officer Cowin observed that defendant’s brake lights did not illuminate

before defendant struck Mattison’s car. In addition, defendant did not stop after striking

Mattison’s car once but, rather, proceeded to strike it two or three more times. Officer Cowin

parked his vehicle behind defendant’s and got out to investigate.

            According to Moya, who had stopped at the light next to Mattison in the right

northbound lane, defendant began driving back and forth between Mattison’s and Officer Cowin’s

cars, striking each vehicle twice more. Moya became worried that defendant was trying to flee


                                                  3
1-06-0868

the scene and that defendant would turn right and strike his car.

       When Officer Cowin looked into defendant’s car, defendant still had the car in drive and

was pushing the gas pedal to the floor. Officer Cowin also observed that defendant’s nose was

bloody and that he smelled strongly of alcohol. Defendant was also continuously muttering,

“what I do, what I do.” Officer Cowin reached through the window of defendant’s car to try to

put it into park because defendant’s car was still pushing Mattison’s car farther and farther into

the intersection. However, defendant began struggling with Officer Cowin, even after Officer

Cowin identified himself as a police officer.

       At this point, Mattison exited his vehicle to help Officer Cowin. While Officer Cowin

struggled with defendant, Mattison was able to reach into defendant’s car and turn off the

ignition. In doing so, Mattison also noticed that defendant smelled strongly of alcohol. In

addition, Mattison noticed that defendant’s nose was bloody and the car’s air bag had deployed.

       Officer Cowin then removed defendant from his car and attempted to get defendant down

onto the ground. Defendant continued to resist, still muttering, “what I do, what I do.” Officer

Cowin added that defendant appeared incoherent. Officer Cowin testified that he never struck

defendant, and Mattison and Moya also testified that they never saw Officer Cowin strike

defendant.

       Officer Cowin has been a police officer for 27 years, has observed thousands of people

under the influence of alcohol, and has written approximately 30 DUI citations. Based on

defendant’s driving, his strong smell of alcohol, and his demeanor in general, Officer Cowin

believed that defendant was under the influence of alcohol and that defendant’s driving had been


                                                  4
1-06-0868

impaired by the amount of alcohol that he had consumed. Mattison also believed that defendant

was under the influence of alcohol and that defendant was attempting to flee the scene after the

accident.

       Shortly thereafter, Harwood Heights police arrived at the scene. Officer Steve Biagi

asked defendant if he had been involved in an accident. Defendant replied that he had and

explained that he hit a vehicle that stopped suddenly in front of him. Officer Biagi noticed that

defendant emitted a strong smell of alcohol.

       Defendant was then transported to the hospital. Officer Biagi spoke with defendant there

approximately 30 minutes later. At that time, Officer Biagi still smelled a strong odor of alcohol

on defendant’s breath. Defendant was also walking around and swaying from side to side as he

did. In addition, defendant was slurring his speech, and his eyes appeared glassy and bloodshot.

Officer Biagi added that during his six-year career as a police officer, he has observed hundreds of

people under the influence of alcohol. Based on his observations of defendant, he believed that

defendant was under the influence of alcohol.

       Officer Biagi asked defendant if he had been injured, and defendant indicated that he had

not. Officer Biagi also asked defendant if he had been drinking, which defendant denied. Officer

Biagi then asked defendant if he would take sobriety tests, and defendant responded that he could

not because he could not get another DUI. Officer Biagi then advised defendant that he would be

charged with DUI and wrote out defendant’s traffic citations. In total, Officer Biagi was with

defendant at the hospital for about an hour, and during that time, defendant continued to appear

to be under the influence of alcohol.


                                                 5
1-06-0868

       After defendant signed a refusal of medical treatment, Officer Biagi transported him to the

police station. Even after defendant had been “booked” and placed in the lockup, which was

nearly two hours after the accident, he continued to smell strongly of alcohol and continued to

appear intoxicated to Officer Biagi.

       The parties subsequently stipulated to the admission of a certified copy of a driving

abstract of defendant.2 They also stipulated to a June 14, 2005, court order rescinding the

summary suspension of defendant’s driving privileges resulting from his March 2005 DUI arrest.

The order indicated that the rescission was warranted because the officer failed to give defendant

the appropriate warnings prior to his refusal to submit to sobriety testing. The parties further

agreed that the order was admitted solely for the purpose of establishing the DUI as an

aggravated DUI and not as a defense to driving while defendant’s driving privileges were

suspended.

       At the conclusion of the evidence, the trial court found defendant guilty of aggravated

DUI. The court noted that although no sobriety tests were administered to defendant, his

intoxication was “obvious” based on the cumulative testimony of the witnesses, who all testified

that defendant was driving erratically and smelled strongly of alcohol. The court also noted that



       2
         Defendant’s driving abstract is not contained in the record on appeal. Because the
appellant bears the burden to present a sufficiently complete record to the appellate court for
review, we will construe this inadequacy of the record against defendant. See, e.g., Foutch v.
O’Bryant, 99 Ill. 2d 389, 392, 459 N.E.2d 958, 959 (1984). Notwithstanding the missing driving
abstract, defendant’s presentence investigation report discloses that he was arrested for DUI on
March 3, 2005 and that a statutory summary suspension commenced 46 days later on April 18,
2005 per section 11-501.1(g) of the Illinois Vehicle Code. 625 ILCS 5/11-501.1(g) (West 2004).


                                                 6
1-06-0868

defendant struck multiple vehicles and continued to strike Mattison’s vehicle without even

knowing what he was doing. After finding defendant guilty, the trial court sentenced him to 10

days of imprisonment in the Cook County Department of Corrections and 30 months of

probation, and ordered him to pay a total of $2,950 in fines and costs.

          Defendant filed a posttrial motion contending, inter alia, that his aggravated DUI

conviction must be vacated because the suspension in force at the time of his offense was later

rescinded. The trial court denied that motion, and defendant filed the present appeal.

          Defendant first contends that he could not have been found guilty of aggravated DUI as a

matter of law because his suspension for the March 2005 DUI was rescinded. He claims that the

rescission rendered that suspension void ab initio. Because this issue presents a question of law

and involves statutory interpretation, our review is de novo. People v. Karmatzis, 373 Ill. App.

3d 714, 718, 871 N.E.2d 118, 121 (2007).

          Section 11-501 of the Illinois Vehicle Code prohibits individuals from driving any vehicle

within the state of Illinois while under the influence of alcohol. 625 ILCS 5/11-501 (West 2004);

see also People v. Schaefer, 154 Ill. 2d 250, 254, 609 N.E.2d 329, 331 (1993). Violators are

subject to both criminal penalties and civil sanctions. Schaefer, 154 Ill. 2d at 254-55, 609 N.E.2d

at 331. The criminal penalties range, depending on various factors, from punishment as a Class A

misdemeanor, which is punishable by imprisonment for up to one year (730 ILCS 5/5-8-3(a)(1)

(West 2004)), to a Class 2 Felony, which is punishable by three to seven years’ imprisonment

(730 ILCS 5/5-8-1(a)(5) (West 2004)), plus various fines and costs (625 ILCS 5/501 (West

2004)).


                                                   7
1-06-0868

       Significantly, DUI is a strict liability offense, requiring no intent. People v. Ziltz, 98 Ill. 2d

38, 42, 455 N.E.2d 70, 72 (1983). The supreme court has explained that strict liability for DUI

comports with due process because the State has a rational basis for curbing the incidence of

drunk driving. Ziltz, 98 Ill. 2d at 43, 455 N.E.2d at 72. Because the purpose behind the offense

of aggravated DUI remains the same, aggravated DUI is also a strict liability offense. See People

v. Avery, 277 Ill. App. 3d 824, 830, 661 N.E.2d 361, 365 (1995) (holding that aggravated DUI

predicated upon being involved in a motor vehicle accident in which another suffered great bodily

injury was a strict liability offense). Driving on a suspended or revoked license is also a strict

liability offense. People v. Van Cura, 49 Ill. App. 3d 157, 159, 364 N.E.2d 564, 565-66 (1977).

Thus, “[t]he defendant’s intent, knowledge, moral turpitude or motive is immaterial,” and “[t]he

only intention necessary to render [him] liable to a [criminal] penalty for violation of the

automobile law is the doing of the act prohibited.” People v. Strode, 13 Ill. App. 3d 697, 698,

300 N.E.2d 323, 325 (1973).

       The civil sanction is a statutory summary suspension of the defendant’s driving privileges.

625 ILCS 5/501.1 (West 2004); People v. Orth, 124 Ill. 2d 326, 337, 530 N.E.2d 210, 215

(1988). The imposition of the statutory summary suspension is an administrative function of the

Secretary of State, which licenses and regulates the activity of driving. Schaefer, 154 Ill. 2d at

256, 609 N.E.2d at 331. In essence, the suspension is imposed because a driver has violated the

standards of conduct and the conditions governing the driver’s license. People v. Dvorak, 276 Ill.

App. 3d 544, 551, 658 N.E.2d 869, 876 (1995). Specifically, the Secretary of State will

summarily suspend the driving privileges of first-time offenders who fail sobriety tests for three


                                                   8
1-06-0868

months, and for repeat offenders who fail sobriety tests, the Secretary of State will suspend

driving privileges for one year. 625 ILCS 5/6-208.1 (West 2004). Further, section 11-501.1 of

the Vehicle Code provides that “[a]ny person who drives or is in actual physical control of a

motor vehicle upon the public highways of this State shall be deemed to have given consent” to

sobriety testing. 625 ILCS 5/11-501.1(a) (West 2004); see also Schaefer, 154 Ill. 2d at 255, 609

N.E.2d at 331. Accordingly, if an individual detained for suspected DUI refuses to submit to

sobriety testing, the statutory summary suspensions are longer: one year for first-time offenders

and three years for repeat offenders. 625 ILCS 5/6-208.1 (West 2004).

       Significantly, a license to drive, once issued, is a property interest which may not be

suspended or revoked without due process of law. People v. Esposito, 121 Ill. 2d 491, 504, 521

N.E.2d 873, 879 (1988). However, in contrast to the crime of DUI, which impacts a defendant’s

personal liberty, due process does not require an evidentiary hearing prior to the statutory

summary suspension taking effect. People v. Esposito, 121 Ill. 2d 491, 504, 521 N.E.2d 873, 879

(1988). Rather, the Vehicle Code affords a driver sufficient due process by allowing a driver to

obtain a limited civil hearing to challenge a summary suspension. 625 ILCS 5/2-118.1(b) (West

2004); Esposito, 121 Ill. 2d at 507, 521 N.E.2d at 880. According to the Vehicle Code, the

driver may file a written request for a judicial hearing in the circuit court of venue within 90 days

of receiving notice of the suspension. 625 ILCS 5/2-118.1(b) (West 2004). The court must then

hold a hearing within 30 days of the receipt of the request. 625 ILCS 5/2-118.1(b) (West 2004).

However, the statutory summary suspension does not take effect until 46 days after the driver has

received notice thereof. 625 ILCS 5/11-501.1(g) (West 2004).


                                                  9
1-06-0868

        Accordingly, a driver may stop an improper suspension from ever taking effect by filing a

petition for rescission within two weeks of his DUI arrest. See 625 ILCS 5/2-118.1(b) (West

2004). This will allow the court the maximum 30 days in which to rule on the petition prior to the

effective date of the suspension. See 625 ILCS 5/2-118.1(b) (West 2004). However, the Vehicle

Code specifically provides that any “[scheduled] judicial hearing, [filed] request, or process shall

not stay or delay the statutory summary suspension.” 625 ILCS 5/2-118.1(b) (West 2004). This

means that unless the court enters an order rescinding the suspension within 45 days of a

defendant’s DUI arrest, the suspension will take effect, regardless of whether a petition to rescind

is pending. As a result, if the driver waits too long to file his petition to rescind, even if that

petition is filed within the required 90 days of the date of the driver’s DUI arrest, the suspension

will still take effect on the forty-sixth day following the driver’s arrest. See 625 ILCS 5/2-

118.1(b) (West 2004). Thus, whether a driver will suffer the effects of an improper suspension

depends largely on the driver’s diligence in requesting a hearing after receiving notice of the

suspension. Esposito, 121 Ill. 2d at 507, 521 N.E.2d at 880.

        It is also important to emphasize that criminal DUI charges are separate from the remedial

civil sanction of the suspension. The suspension is not designed to punish, but rather, to protect

others who travel on the public highways of Illinois by temporarily suspending an offending

driver’s driving privileges. People v. Lavariega, 175 Ill. 2d 153, 157, 676 N.E.2d 643, 645

(1997); see also Schaefer, 154 Ill. 2d at 257-58, 609 N.E.2d at 332; Koss v. Slater, 116 Ill. 2d

389, 395, 507 N.E.2d 826, 829 (1987). To that end, if a driver requests a hearing on the

suspension, that hearing will be a civil proceeding. 625 ILCS 5/2-118.1(b) (West 2004); Orth,


                                                   10
1-06-0868

124 Ill. 2d at 337, 530 N.E.2d at 215. Thus, double jeopardy does not bar a criminal prosecution

for DUI following the imposition of the statutory summary suspension. Lavariega, 175 Ill. 2d at

158, 676 N.E.2d at 645. In addition, the dismissal of a criminal charge does not result in an

automatic rescission of the suspension. Schaefer, 154 Ill. 2d at 257-58, 609 N.E.2d at 332.

       In People v. Focia, 287 Ill. App. 3d 767, 679 N.E.2d 121 (1997), the Third District

considered what effect a rescission has on a suspension that has already taken effect. In that case,

the defendant was charged with DUI on January 13, and her suspension took effect on March 1.

Focia, 287 Ill. App. 3d at 768, 679 N.E.2d at 122. She subsequently filed a petition to rescind the

suspension. Focia, 287 Ill. App. 3d at 768, 679 N.E.2d at 122. However, before that petition

was heard, the defendant received a ticket for driving on a suspended license pursuant to section

6-303 of the Vehicle Code (625 ILCS 5/6-303 (West 1996)). Focia, 287 Ill. App. 3d at 768, 679

N.E.2d at 122. The court ultimately rescinded the defendant’s suspension, and the defendant

contended that she could, therefore, not be guilty of driving on a suspended license. Focia, 287

Ill. App. 3d at 768, 679 N.E.2d at 122.

       On appeal, the Third District held that the rescission of the suspension was not to be

applied retroactively. Focia, 287 Ill. App. 3d at 769, 679 N.E.2d at 123. The majority explained

that the statutory scheme in the Vehicle Code implied a legislative intent that the suspension was

to have full force and effect until it was proven to be invalid. Focia, 287 Ill. App. 3d at 769, 679

N.E.2d at 123. The majority also noted that to hold otherwise would be to permit a defendant to

delay filing a petition to rescind the suspension. Focia, 287 Ill. App. 3d at 769, 679 N.E.2d at

123. A specially concurring opinion also pointed out that to prove that a defendant was driving


                                                 11
1-06-0868

on a suspended license, the State was only required to prove that the defendant was driving at a

time when her license was suspended; the State was not required to disprove the existence of a

rescission. Focia, 287 Ill. App. 3d at 770, 679 N.E.2d at 124 (Lytton, J., specially concurring).

       The dissenting opinion in Focia found that “a rescission is by definition retroactive,”

focusing on one meaning of the word “rescind,” namely, “ ‘to void, repeal * * * nullify.’

[Citation.] ” Focia, 287 Ill. App. 3d at 771, 679 N.E.2d at 124 (Holdridge, J., dissenting). The

dissent also questioned how the 45-day delay of the commencement of the suspension effectuates

the goal of getting drivers likely to commit DUI off the road. Focia, 287 Ill. App. 3d at 771, 679

N.E.2d at 124 (Holdridge, J., dissenting).

       We are not persuaded by the rationale in the dissent for two reasons. First, the 45-day

time delay is part of a broader statutory scheme that affords a driver the requisite due process

before the driver’s property interest in his driver’s license is suspended. See Esposito, 121 Ill. 2d

at 504, 521 N.E.2d at 879. By delaying the effective date of the suspension 45 days, the

legislature effectively provided drivers with an opportunity to stop an improper suspension from

ever taking effect. See 625 ILCS 5/2-118.1(b) (West 2004). However, if the driver delays filing

a petition to rescind such that there is not enough time for the court to rescind it prior to the

forty-sixth day after the defendant’s arrest, the suspension will take effect on that date, even if

there is a petition to rescind pending. See 625 ILCS 5/2-118.1(b) (West 2004). Thus, the

window of opportunity afforded a defendant to seek rescission of his suspension prior to its

effective date is brief, and the law is clear that the suspension will take effect on day 46 and

remain in effect until it ends or is rescinded. See 625 ILCS 5/2-118.1(b) (West 2004). Without


                                                  12
1-06-0868

the 45-day delay, it is unclear whether the Secretary of State could summarily suspend a driver’s

driving privileges without offending due process. See Esposito, 121 Ill. 2d at 506-07, 521 N.E.2d

at 880 (finding the 45-day time delay to be significant because the statutory scheme only requires

that trial court conduct a hearing on a petition to rescind within 30 days, as opposed to within

some shorter time frame).

       Second, the summary suspension affects only a driver’s license as conferred by the

Secretary of State. Thus, a rescission only impacts a driver’s driving privileges. Indeed, where a

suspension has been rescinded, a driver may still be criminally convicted of DUI. See People v.

Gerke, 123 Ill. 2d 85, 95, 525 N.E.2d 68, 73 (1988); People v. Schuld, 175 Ill. App. 3d 272, 284,

529 N.E.2d 800, 807 (1988). Because this is a function of the Secretary of State, the definition of

the term “rescission” is located in the Illinois Administrative Code, which defines rescission as “to

annul or void a suspension, revocation, cancellation or denial.” 92 Ill. Adm. Code §1040.100(a),

amended at 25 Ill. Reg. 6402 (eff. April 26, 2001). This definition describes the effect of the

rescission on a defendant’s driving privileges and driving record. For instance, the record in this

case discloses that after defendant’s suspension resulting from his March 3, 2005 DUI arrest was

rescinded, he was issued an amended notice of suspension for the suspension applicable here

which changed his status from a repeat offender to a first-time offender.

       However, this definition of rescission must be limited to that purpose. Examination of the

procedure set forth in the Vehicle Code makes clear that unless a suspension is rescinded prior to

its effective date, the suspension is to take effect and remain in effect for the prescribed duration

or until it is rescinded. See 625 ILCS 5/2-118.1(b), 6-208.1(a) (West 2004). Indeed, in


                                                  13
1-06-0868

construing a statutory scheme, the court’s goal is to ascertain and give effect to the intent of the

legislature. People v. Perry, 224 Ill. 2d 312, 323, 864 N.E.2d 196, 204 (2007). As the majority

in Focia recognized, to apply the rescission retroactively would be to ignore the time frame

established by the legislature in section 2-118.1(b) of the Vehicle Code. Focia, 287 Ill. App. 3d at

769, 679 N.E.2d at 123.

        As the majority in Focia also emphasized, to apply rescissions retroactively would be to

condone a defendant’s delay in seeking the rescission. Focia, 287 Ill. App. 3d at 770, 679 N.E.2d

at 124. This rationale is particularly significant here. Defendant’s suspension took effect on April

18, 2005. He was arrested for the present aggravated DUI on May 9, 2005. His suspension was

not rescinded until June 14, 2005. Because the circuit court must conduct a hearing on a

defendant’s petition to rescind a suspension within 30 days (625 ILCS 5/2-118.1(b) (West 2004)),

the earliest date on which defendant could have filed his petition to rescind the suspension was

May 14, 2005, which was five days after his arrest for aggravated DUI. To accept defendant’s

argument and to apply a rescission retroactively would be to condone defendant’s choice to

ignore his suspension, drive drunk, and be charged with aggravated DUI before deciding to

petition for rescission of the suspension. 3


        3
         Defendant attached a copy of his petition to rescind his first suspension to his petition for
rehearing, which was file-stamped May 4, 2005. Because this document was not included in the
record on appeal, it is not properly before this court. See, e.g., People v. Benson, 256 Ill. App.
3d 560, 563, 627 N.E.2d 1207, 1209 (1994) (explaining that items attached to briefs that are not
included in the record on appeal cannot be used to supplement the record and cannot be
considered). Nevertheless, even if we were to consider it, it would not affect our conclusion. It
still shows that defendant made the choice to wait until after his suspension took effect to seek
rescission and made the choice to drive drunk while his suspension was still in effect. The fact
that defendant may have caused the delay in the hearing (see, e.g., People v. Smith, 172 Ill. 2d

                                                  14
1-06-0868

         Thus, because the Secretary of State has the authority to enter statutory summary

suspensions (see 625 ILCS 5/501.1 (West 2004); Schaefer, 154 Ill. 2d at 256, 609 N.E.2d at 331)

and because even an improper statutory summary suspension will take effect unless and until the

defendant acts to annul it (see 625 ILCS 5/2-118.1(b) (West 2004)), we cannot say that an

improper suspension is void ab initio. Rather, an improper statutory summary suspension is

merely voidable. See, e.g., In re Marriage of Mitchell, 181 Ill. 2d 169, 174, 692 N.E.2d 281, 284

(1998) (explaining that an order is void where it is entered without authority, but an order is

voidable where it is erroneous or improper); see also Black’s Law Dictionary 1568 (7th ed.

1999).

         Because the statutory summary suspension is voidable, and not void, and because

aggravated DUI is a strict liability offense, the fact that defendant’s suspension was ultimately

rescinded does not provide him with a defense here. Defendant’s suspension was in full force and

effect on May 9, 2005, because he had not yet succeeded in having it rescinded. Therefore,

defendant could properly be convicted of aggravated DUI as a matter of law.

         Defendant next contends that the State failed to prove him guilty of aggravated DUI

beyond a reasonable doubt. Specifically, he claims that he was not intoxicated and that his erratic

driving and apparent disorientation were due to his having been injured in the accidents.

         Where a defendant challenges the sufficiency of the evidence to sustain his conviction, the

relevant inquiry is whether, after viewing the evidence in the light most favorable to the


289, 295, 665 N.E.2d 1215, 1218 (1996)) or may have abandoned his right to have the hearing
conducted within 30 days of the date of the filing of his petition (see, e.g., People v. Lagowski,
273 Ill. App. 3d 1012, 1016, 653 N.E.2d 1, 4 (1995)) does not affect our conclusion.

                                                 15
1-06-0868

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt. People v. Campbell, 146 Ill. 2d 363, 374, 586 N.E.2d 1261, 1265-66 (1992).

The reasonable inferences to be drawn from the evidence are the responsibility of the trier of fact;

therefore, a conviction will not be set aside unless the evidence is so improbable or unsatisfactory

that there remains a reasonable doubt of defendant’s guilt. Campbell, 146 Ill. 2d at 374, 586

N.E.2d at 1266.

       “Sections 11-501(a)(1) and (a)(2) of the Illinois Vehicle Code provide that a person

commits DUI when he drives any vehicle within this state while ‘the alcohol concentration in the

person’s blood or breath is 0.08 or more’ or when the person is ‘under the influence of alcohol.’ ”

People v. Hirsch, 355 Ill. App. 3d 611, 616, 824 N.E.2d 321, 325 (2005), quoting 625 ILCS

5/11-501(a)(1), (a)(2) (West 2004). The DUI becomes aggravated in several circumstances,

including, as charged here, when a person commits it “during a period in which his or her driving

privileges are revoked or suspended, where the revocation or suspension was for [a previous

DUI].” 625 ILCS 5/11-501(c-1)(1) (West 2004). As we already explained, aggravated DUI is

also a strict liability offense. See Avery, 277 Ill. App. 3d at 830, 661 N.E.2d at 365; Van Cura,

49 Ill. App. 2d at 159, 364 N.E.2d at 565-66. Thus, to sustain a charge of aggravated DUI here,

the State was not required to prove that defendant had knowledge that his license was suspended

at the time he committed the DUI.

       The evidence adduced at defendant’s trial established that on the date in question,

defendant’s driving privileges were suspended. Although the order to which the parties stipulated

at trial indicated that the suspension was ultimately rescinded on June 14, 2005, as we explained


                                                 16
1-06-0868

above, the suspension was still in effect when defendant was driving on May 9, 2005.

       Further, although defendant refused to submit to chemical testing, four eyewitnesses

observed defendant and believed him to be under the influence of alcohol. Moya, Mattison, and

Officer Cowin each testified that they observed defendant driving extremely fast and erratically,

swerving in and out of lanes and driving north in the southbound lanes of traffic. Additionally,

each of these three eyewitnesses observed defendant striking other vehicles as he was driving.

Ultimately, defendant rear-ended Mattison’s car while Mattison was stopped at a red light.

However, instead of defendant realizing what he had done, he continued to strike Mattison’s car,

pushing it further into the intersection. Mattison and Officer Cowin had to work together to turn

off defendant’s car and remove him from it. When they did, they both observed that defendant

smelled strongly of alcohol. Defendant also continuously muttered, “what I do, what I do,”

indicating that he was too intoxicated to even realize what had happened.

       Officer Biagi, who observed defendant during the two hours after the accident, also

opined that defendant was under the influence of alcohol. Officer Biagi testified that in addition

to smelling strongly of alcohol, defendant slurred his speech, swayed from side to side when he

walked, and had glassy, bloodshot eyes. Defendant continued to appear intoxicated even after he

was taken to the police lockup, roughly two hours after the accident, and refused medical

treatment. This evidence is sufficient to establish that defendant was driving under the influence

of alcohol during a period of time in which his driving privileges were suspended as a result of a

previous DUI arrest in which he failed to submit to sobriety testing.

       Although defendant claims that his erratic driving, slurred speech, and glassy, bloodshot


                                                 17
1-06-0868

eyes were the result of being injured in the accident, defendant admitted to Officer Biagi at the

hospital that he had not been injured in the accident. Moreover, it is the function of the trial

court, and not this court, to weigh the evidence and to draw the reasonable inferences therefrom.

Campbell, 146 Ill. 2d at 374, 586 N.E.2d at 1266. Although the trial court’s determinations in

this regard are not conclusive, they are entitled to great deference. People v. McCormick, 339 Ill.

App. 3d 641, 647, 791 N.E.2d 112, 116 (2003). We do not find the trial court’s conclusions here

to be so unreasonable, improbable or unsatisfactory as to justify disturbing them.

       Accordingly, we affirm defendant’s conviction and sentence.

       Affirmed.

       QUINN, P.J., and CUNNINGHAM, J., concur.




                                                 18
            REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
        _________________________________________________________________

          THE PEOPLE OF THE STATE OF ILLINOIS,

                 Plaintiff-Appellee,

                 v.

          WLODZIMIERZ CIECHANOWSKI,

                 Defendant-Appellant.

         ________________________________________________________________

                                         No. 1-06-0868

                                  Appellate Court of Illinois
                                 First District, Third Division

                              Filed: February 13, 2008
        _________________________________________________________________

                      JUSTICE THEIS delivered the opinion of the court.

                       Quinn, P.J., and Cunningham, J., concur.
        _________________________________________________________________

                    Appeal from the Circuit Court of Cook County
                     Honorable Thomas Fecarotta, Judge Presiding
        _________________________________________________________________

For APPELLANT,            Sherwin H. Zaban
                          1160 Lee Road
                          Northbrook, IL 60062

For APPELLEE,             Richard A. Devine, State’s Attorney
                          James E. Fitzgerald, Assistant State’s Attorney
                          Mary P. Needham, Assistant State’s Attorney
                          Ljubica D. Popovic, Assistant State’s Attorney
                          300 Richard J. Daley Center
                          Chicago, IL 60602